Case 3:19-cv-00026-MAB Document 67 Filed 10/09/20 Page 1 of 4 Page ID #247




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

 BYRON K. CHAMP,                                  )
                                                  )
                        Plaintiff,                )
                                                  )
 vs.                                              )   Case No. 3:19 -CV-00026 -MAB
                                                  )
 SHIRLEY FORCUM, ET AL.,                          )
                                                  )
                        Defendants.               )


                          MEMORANDUM AND ORDER

BEATTY, Magistrate Judge:

       Currently pending before the Court is Plaintiff’s motion for reconsideration

regarding the Court’s Order at Doc. 56 (Doc. 57). Plaintiff asks the Court to reconsider

its previous decision denying Plaintiff’s motion to supplement the record with

unredacted copies of incident reports that were provided to Plaintiff by mistake by

Defendants and can be found at pages fourteen and fifteen of Plaintiff’s motion (Id. at 14-

15). Plaintiff’s motion is denied because the Court remains convinced that its analysis

thoroughly outlined in its previous Order is correct.

       The Court has inherent power to reconsider interlocutory orders at any time prior

to the entry of final judgment. E.g., Marconi Wireless T. Co. of Am. v. United States, 320 U.S.

1, 47–48 (1943); Terry v. Spencer, 888 F.3d 890, 893 (7th Cir. 2018); FED. R. CIV. P. 54(b). That

being said, the Court’s prior rulings “are not intended as mere first drafts, subject to

revision and reconsideration at a litigant’s pleasure.” Berger v. Xerox Ret. Income Guar.

Plan, 231 F. Supp. 2d 804, 820 (S.D. Ill. 2002) (citing Rhone–Poulenc, Inc. v. Int’l Ins. Co., 877
                                           Page 1 of 4
Case 3:19-cv-00026-MAB Document 67 Filed 10/09/20 Page 2 of 4 Page ID #248




F.Supp. 1170, 1173–74 (N.D. Ill. 1995)). Reconsideration of an interlocutory order is only

appropriate when a court has misunderstood a party, made a decision outside the

adversarial issues presented to the court by the parties, made an error not of reasoning

but of apprehension, or where a significant change in the law or the facts has occurred

since the submission of the issue to the court. Bank of Waunakee v. Rochester Cheese Sales,

Inc., 906 F.2d 1185, 1191 (7th Cir. 1990). See also Entm't USA, Inc. v. Moorehead Commc'ns,

Inc., 897 F.3d 786, 795 (7th Cir. 2018) (“[M]otions to reconsider exist to spare parties and

courts unnecessary appeals.”) “Such problems rarely arise and the motion to reconsider

should be equally rare.” Bank of Waunakee, 906 F.2d at 1191.

       Plaintiff seems to be arguing in his motion that if he had not filed the unredacted

versions of the incident reports, this information would somehow have gone missing to

the detriment of Plaintiff’s case as “exposure of Chester is on the table”(Doc. 57, p. 2).

Plaintiff details that these documents are not part of the HIPAA Qualified Protective

Order entered in this case; therefore, it seems, that Plaintiff argues he should not have to

return the documents (Doc. 40). He requests the Court to keep the documents and not

return them because he believes there are more grievances that have not been produced

for the record (Id. at 3).

       Plaintiff has not pled any new information that would require the Court to

reconsider its prior Order, nor has he outlined an error in the Court’s prior reasoning.

Therefore, Plaintiff’s motion will be denied, but the Court wants to make it clear that

Plaintiff is being directed to return unredacted versions of documents and not all of his

records. To facilitate the process, Defendants have been ordered to provide him with the
                                        Page 2 of 4
Case 3:19-cv-00026-MAB Document 67 Filed 10/09/20 Page 3 of 4 Page ID #249




appropriate redacted versions of those documents and a self-addressed stamped

envelope, which Defendants have done (Doc. 58, p. 2). The redactions apply to the names

of inmates who are not parties to this lawsuit and who the Court previously found

“should not be disclosed in documents available on the public dockets in this case for

security and privacy reasons” (Doc. 56, p. 2). Plaintiff can rest assured that he will receive

the same documents back, just without the names and identifying information of fellow

inmates.

       Additionally, Plaintiff argues that he needs these unredacted incident reports to

proceed with the case as they apply to his grievances and, therefore, any arguments

related to the exhaustion of administrative remedies. Defendants have withdrawn that

affirmative defense, so Plaintiff need not worry about whether he appropriately grieved

his issues before filing this lawsuit (Doc. 58, p. 2). Again, even if that were a concern,

Plaintiff will receive redacted versions of these incident reports from Defendants and can

pursue arguments with the support of these documents. Accordingly, Plaintiff is yet

again ordered to return the unredacted version of the incident reports at pages 14 and 15

of his motion to reconsider as he will be provided with redacted versions of these pages

that he can file with the Court (Doc. 57)

       The Court also wants to make clear that these documents in question are not

covered by the HIPAA Qualified Protective Order, entered by the Court on September

19, 2019 (Doc. 40). The HIPAA Qualified Protective Order covers health information

relating to Plaintiff, as Plaintiff’s claims relate to deprivations of his constitutional rights

while he was a pretrial detainee at Chester Mental Health Facility (“Chester”)(Doc. 14).
                                          Page 3 of 4
Case 3:19-cv-00026-MAB Document 67 Filed 10/09/20 Page 4 of 4 Page ID #250




The HIPAA Qualified Protective Order outlines that these sensitive records, that could

describe conditions related to Plaintiff’s mental and physical health, will be used solely

for the purpose of this litigation. The Protective Order also outlines which parties will

receive copies of these documents, which is a limited group of people (Doc. 40, p. 2). This

Protective Order was entered “to prevent the unauthorized disclosure and direct use of

protected health information during the course of this litigation (Id. at 1). Essentially, this

Order was entered to protect Plaintiff’s information from being disseminated to people

outside the scope of this litigation.

       For the above-stated reasons, the Court DENIES Plaintiff’s motion for

reconsideration (Doc. 57). The Clerk of Court is DIRECTED to strike pages 10, 14, and

15 of Court Document 57. Plaintiff is ORDERED to return the unredacted copies of the

incident reports to defense counsel. He is further ORDERED not to submit the

unredacted versions of the incident reports in connection with any future filings in this

case. Should he file these unredacted versions again, they will be summarily denied and

stricken from the docket without further explanation from the Court.

       IT IS SO ORDERED.

       DATED: October 9, 2020
                                                   /s/ Mark A. Beatty
                                                   MARK A. BEATTY
                                                   United States Magistrate Judge




                                          Page 4 of 4
